DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 16-17, 19 and 21-26 are pending in this office action.
Claims 12-15, 18 and 20 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 16 and 19 art of record fail to disclose  at least to teach the following:
“wherein the Vring of the target virtual accelerator includes three tables: 
“a vring_desc table comprising entries that store information required to perform the acceleration operation;
 a vring_avail table specifying entries that are available in the vring_desc table; and
 a vring_used table specifying entries in the vring_desc table that have already been delivered to hardware, wherein at least the virtual machine address of to-be- accelerated data and the length of the to-be-accelerated data are encapsulated using a predefined data structure, and wherein the predefined data structure occupies only one entry of the vring_desc table”;
While Van and Bolic disclose accelerating data using VFs in a hardware accelerators, [Van 0016 and 0062], [Bolic 0041 and Fig. 3], they can select a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191